Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Duncan on March 24, 2022.

The application has been amended as follows: 
	In claim 4, line 4, “the second of” has been changed to -the second end of-.
In claim 14, line 19, “plurality of driving member” has been changed to -plurality of driving members-.
In claim 22, line 15, “plurality of driving member” has been changed to -plurality of driving members-.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach the entire combination including driving members that each include two contact and sliding elements for contacting the opposite sides of the two coaxial disks and an intermediate mechanical connection between the two contact and siding elements, as presently claimed.  Hoogenberg, for example, teaches variable speed drive comprising a ring configured to rotate about a first rotation axis at 7, 5two coaxial disks 5, 6, rigidly connected to each other, the two coaxial disks being configured to rotate about a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jorgensen, Maruyama, Takamiya ‘848, and Takamiya ‘348 teach continuously variable transmissions with frictionally engaging transmission elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611